Citation Nr: 0008066	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to July 
1973.

The veteran's original claim seeking entitlement to service 
connection for a nervous condition was denied by the 
Montgomery, Alabama Regional Office (RO) in a July 1986 
rating decision.  The case was timely appealed to the Board 
of Veterans' Appeals (Board), which upheld the denial of 
service connection for an acquired psychiatric disorder, 
diagnosed as schizophrenia, in a September 1987 decision. 

This current matter comes before the Board on appeal from a 
rating decision of February 1996 from the RO, which 
determined that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for schizophrenia.

On June 9, 1999, the Board remanded this matter for the 
purposes of scheduling the veteran for a hearing before a 
Member of the Board (Travel Board) at the RO.  A Travel Board 
hearing was scheduled for August 12, 1999, and notification 
was sent to the veteran on July 9, 1999.  The veteran failed 
to report for his scheduled Travel Board hearing on August 
12, 1999.  

On October 19, 1999, the Board remanded this matter to the RO 
to reconsider this claim under the provisions of 38 C.F.R. 
§ 3.156 (1999) in light of a decision from the United States 
Court of Appeals for the Federal Circuit in Hodge v. West 155 
F.3d 1356 (1998).  The RO has analyzed the case in accordance 
with these provisions in its November 1999 supplemental 
statement of the case.  The case is now returned to the 
Board.

The RO characterized the issue in this case as that of 
service connection for schizophrenia.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in a matter such as this the Board has a legal duty to 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence had been submitted to reopen the veteran's claim 
seeking entitlement to service connection for schizophrenia 
is addressed below.


FINDINGS OF FACT

1.  The most recent final decision, which denied service 
connection for schizophrenia was dated in September 1987. 

2.  Evidence associated with the record since the September 
1987 decision shows that the veteran may have had early 
manifestations of a psychiatric problem during active duty, 
which manifested itself as behavior problems.

3.  Schizophrenia, most recently diagnosed in September 1985, 
has not been shown, by competent medical evidence, to 
currently exist or to be related to service or to any 
occurrence or event therein.

4.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for schizophrenia is plausible.


CONCLUSIONS OF LAW

1.  The September 1987 Board decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7104 
(West 1991).  

2.  The evidence submitted subsequent to the Board's 
September 1987 decision denying entitlement to service 
connection for schizophrenia is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim for entitlement to service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. §§ 
20.1000-1003 (1999) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999).  38 
U.S.C.A. §§ 7103(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).  In order to reopen a claim which has been 
previously finally denied by the Board, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).

Where a final decision existed on a claim, that claim may not 
be thereafter reopened and allowed, and a claim based upon 
the same factual basis may not be considered by the Board.  
38 U.S.C.A § 7104(b) (West 1991).  The exception is that if 
new and material evidence is presented or secured with 
respect to the claim, the Secretary shall reopen the claim 
and review the former disposition.  See 38 U.S.C. §§ 5108, 
7104. 

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. § 
5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a) that 
requires that in order for new evidence to be material, the 
new evidence should "bear[ ] directly and substantially upon 
the specific matter under consideration . . . [and must be] 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's schizophrenia  claim was last 
considered by the Board in the September 1987 determination.  
Therefore, the Board's analysis of the evidence submitted for 
the purpose of reopening this claim must include a review of 
all of the evidence submitted subsequent to the 1987 Board 
determination.

The evidence of record, at the time the Board considered this 
issue in September 1987, consisted of the veteran's service 
medical records and private medical records.  Repeat medical 
examinations, including a June 1971, August 1971, February 
1973 and the June 1973 separation examination are negative 
for findings of psychiatric abnormalities.  The service 
medical records included an entry from June 1973 that 
indicated the veteran would like to see a doctor about a 
mental problem.  However, this entry was marked canceled.   

Also previously considered by the Board, was medical evidence 
dated in September 1985 in connection with a Federal Aviation 
Administration (FAA) investigation of an April 1985 airplane 
crash that the veteran was involved in, while piloting the 
plane.  This episode was described as having occurred because 
the veteran believed the passenger in the plane with him was 
an Arab terrorist who had commandeered the plane in a suicide 
attempt.  There was a history given of the veteran having 
been discharged from the service for marginal performance 
after two years of a four year enlistment.  However, he did 
not report a history of previous psychiatric follow up in a 
psychometric evaluation report, also dated September 1985.  
He demonstrated delusional and paranoid thinking and was felt 
to have a psychotic disorder.  His difficulties were felt to 
be more chronic than acute.  He was diagnosed with paranoid 
schizophrenia, with some delusional symptoms that were 
grandiose, and he had a persecution complex.  The diagnosing 
physician expressed the opinion that there was a prodromal 
period that preceded his accident of April 1985 that had been 
coming on for at least eight years.

The Board notes that "[w]here the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction" and that 
"[t]his comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs." 38 C.F.R. 
§ 3.156(c) (1999).  Evidence received after the September 
1987 Board decision does include several pages of service 
personnel records, which document actions taken and 
performance reviews.

Among these new service records are preinduction records from 
October 1971 which indicate that the veteran was highly 
regarded by others and his family life seemed normal.  
Additional service personnel records obtained after September 
1987 reveal that he received a letter of appreciation in 
connection with helping prepare a ship for overhaul.  In 
January 1973, he received punishment of 30 days restriction 
and 30 days extra duty for an assault.  In March 1973, he 
received an unsatisfactory performance evaluation, where it 
was stated that among other things, he was unable to 
accomplish simple tasks, wandered constantly off the job 
assigned without completing it, misconstrued orders or 
ignored them completely, and seemed totally obsessed with his 
hatred of the Navy.  His appearance was described as 
"sickening" in that he would wear the same clothing for 
weeks at a time until told to change and had to be told to 
bathe or cut his hair.  It was further stated that his 
belligerent attitude and performance degraded the morale of 
those around him to the point that few would talk to him.  
His appearance was again described as slovenly, sloppy, and 
downright nasty and that repeated counseling had accomplished 
nothing.  It was noted that he was constantly in trouble, and 
had received captain's mast at least four times in that 
quarter.  

Also received after the Board's September 1987 decision, are 
photocopies from what appears to have been a journal kept by 
the veteran during his period of active duty.  This journal 
contains a reference to his having dropped out of a school in 
December 1971, and having gotten stabbed and written up for a 
violation in January of an unknown year.  He expressed 
dissatisfaction with the Navy in this journal, writing in 
February of an unknown year that the Navy had forced another 
person to receive a less than honorable discharge and that he 
felt that random expectations were not made known.  In April 
of an unknown date, he wrote that he heard that the other men 
he was working for were mentally ill, expressed his feelings 
that he was going through torture every day and that officers 
seemed to be getting satisfaction from mistreating 
underlings.  

Also associated with the record since the September 1987 
decision is a transcript from the National Transportation 
Safety Board (NTSB) hearing held in January 1986 in 
conjunction with the 1985 airplane crash, in which the 
veteran was involved.  This hearing concerned the mental 
fitness of the veteran to fly an airplane.  Testimony from a 
Board Certified psychiatrist, who had evaluated him in 
connection with the accident was elicited.  The psychiatrist 
confirmed that he diagnosed the veteran with paranoid 
schizophrenia.  The psychiatrist noted that the veteran had 
been discharged from the Navy after two years of a four year 
enlistment, and that the veteran described his attitude that 
various people in charge were making impossible demands on 
him at the time, and admitted difficulty with authority 
figures.  The psychiatrist indicated that the veteran glossed 
over the early discharge as a very minor difficulty getting 
along and denied being at fault, but that the training was 
too ridiculous.  The psychiatrist reviewed documents from 
other psychiatrists, including one that found no evidence of 
psychosis, but only a mild anxiety reaction related to the 
airplane accident.  The psychiatrist stood by his opinion 
that the overall evidence established that the veteran has a 
psychosis, although he is a well controlled individual who 
operates satisfactorily 95 percent of the time, but that his 
breaks with reality under stress would be dangerous when 
flying.  

A February 1986 psychological evaluation report submitted in 
conjunction with the NTSB case included a summary of tests 
conducted and an interview.  The summary of this report 
concluded that the veteran has a characterlogical disorder of 
a long standing nature and did not show indications of a 
thought disorder at the time although he did appear to be 
suspicious and wary of others and had difficulty forming 
meaningful relationships.  The presence of a character 
disorder was said to be consistent with his social and 
educational histories. 

Associated with the record after the September 1987 Board 
decision is a decision from the NTSB in February 1986 which 
ordered that the veteran's second class medical certificate 
be revoked and his commercial pilot's license be suspended 
until such time as he is found medically qualified.  

Also of record since September 1987, is a December 1993 
letter from the FAA, signed by a flight surgeon which 
indicated that the veteran's case was reviewed with staff 
members at the Office of Federal Air Flight Surgeon and 
indicated that there was little chance that he would be 
reissued airman's certification.  If he wished to reapply, he 
was encouraged to submit reports of medical treatment since 
1988, including reports from current psychological 
evaluations.  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the veteran has submitted new and material evidence such as 
to reopen his claim for service connection for schizophrenia.  
Specifically, the additional service personnel records reveal 
evidence of behavioral problems documented inservice, which, 
when coupled with the psychiatric evidence of a psychosis, 
diagnosed in September 1985 as schizophrenia "with a 
prodromal period that preceded his accident of April 1985 
that had been coming on for at least eight years," raises 
the possibility that the psychosis may have manifest itself 
inservice as shown through his behaviors and attitude 
inservice.  This evidence, now of record, bears directly and 
substantially upon the instant matter and is so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  Therefore, the Board finds that new 
and material evidence has been submitted with regard to the 
veteran's claim for service connection for schizophrenia, and 
the claim is hereby reopened and must be considered in light 
of all the evidence, both old and new, with evaluation of the 
probative value of the evidence.

Having reopened the claim, the next question which must be 
resolved is whether the veteran has presented evidence that 
the claim is well grounded.  The RO is noted to have reviewed 
this case in the November 1999 supplemental statement of the 
case, finding that the evidence submitted, even if new and 
material, does not serve to well ground this claim.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the Federal 
Circuit held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Upon review of the evidence the Board finds that a claim for 
service connection for schizophrenia is not well grounded.  
First, while there is evidence that the veteran suffered a 
psychotic break in 1985, which was diagnosed by at least one 
psychiatrist as paranoid schizophrenia, the veteran has not 
submitted any medical evidence showing a current diagnosis of 
schizophrenia.  Thus, the first requirement of Caluza has not 
been met, showing a current disability.  Second, even if the 
veteran were shown to have a current diagnosis of 
schizophrenia or any other psychiatric pathology, there is 
not currently associated with the record competent medical 
opinion stating that the psychiatric disorder dates back to 
service or to any event demonstrated inservice.  The veteran 
has only offered his lay opinion concerning its development.  
Mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his current disability with an event or incurrence 
while in service, do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).

As the veteran has not submitted a well grounded claim in 
this matter, there is no duty to assist.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for schizophrenia is 
reopened.  The appeal is allowed to this extent.

Entitlement to service connection for schizophrenia is denied 
on the basis that the claim is not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

